UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2014 Commission File Number: 001-33655 Paragon Shipping Inc. (Translation of registrant's name into English) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS REPORT ON FORM 6-K Attached as Exhibit 1 to this Report on Form 6-K is the Management's Discussion and Analysis of Financial Condition and Results of Operations for the three-month periods ended March 31, 2014 and 2013 of Paragon Shipping Inc. (the "Company") and unaudited interim condensed consolidated financial statements of the Company for the three-month periods ended March 31, 2014 and 2013, and the accompanying notes thereto. This Report on Form 6-K is hereby incorporated by reference into the Company's Registration Statement on Form F-3 filed on November 22, 2013, as amended on December 20, 2013 (Registration No. 333-192517). MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our financial condition and results of operations for the three-month periods ended March 31, 2014 and 2013. Unless otherwise specified herein, references to the "Company," "we" or "our" shall include Paragon Shipping Inc. and its subsidiaries. You should read the following discussion and analysis together with the financial statements and related notes included elsewhere in this report. For additional information relating to our management's discussion and analysis of financial condition and results of operation, please see our annual report on Form 20-F for the year ended December 31, 2013 filed with the U.S. Securities and Exchange Commission on March 27, 2014 (the "Annual Report"). This discussion includes forward-looking statements which, although based on assumptions that we consider reasonable, are subject to risks and uncertainties which could cause actual events or conditions to differ materially from those currently anticipated and expressed or implied by such forward-looking statements. Overview We are Paragon Shipping Inc., a company incorporated in the Republic of the Marshall Islands in April 2006 to provide ocean going transportation services worldwide. We are a provider of international seaborne transportation services, carrying various drybulk cargoes including iron ore, coal, grain, bauxite, phosphate and fertilizers. We commenced operations in December 2006 and completed our initial public offering in August 2007. Our current fleet consists of eight Panamax drybulk carriers, two Supramax drybulk carriers and four Handysize drybulk carriers. Our current newbuilding program consists of two Ultramax drybulk carriers that are scheduled to be delivered in 2014, as well as two Ultramax drybulk carriers and three Kamsarmax drybulk carriers that are scheduled to be delivered in 2015. As of the date of this report, we owned 11.2% of the outstanding common stock of Box Ships Inc. (NYSE: TEU) ("Box Ships"). Vessel Management Allseas Marine S.A. ("Allseas") is responsible for all commercial and technical management functions for our fleet, pursuant to long-term management agreements between Allseas and each of our vessel-owning subsidiaries. Allseas also provides commercial and technical management services for Box Ships' fleet. Allseas is controlled by our Chairman, President and Chief Executive Officer, Mr. Michael Bodouroglou. We primarily employ our vessels in the spot charter market, on short-term time charters or on voyage charters, ranging from ten days to three months. However, depending on the time charter market, we may decide from time to time to employ our vessels on medium to long-term time charters. Most of our vessels are currently employed on fixed-rate time charters with expirations ranging from June 2014 to August 2014. Results of Operations Our revenues consist of earnings under the charters on which we employ our vessels. We believe that the important measures for analyzing trends in the results of our operations consist of the following: · Calendar days. We define calendar days as the total number of days in a period during which each vessel in our fleet was owned. Calendar days are an indicator of the size of the fleet over a period and affect both the amount of revenues and the amount of expenses that are recorded during that period. 1 · Available days. We define available days as the number of calendar days in a period less any off-hire days associated with scheduled dry-dockings or special or intermediate surveys. The shipping industry uses available days to measure the number of days in a period during which vessels should be capable of generating revenues. · Operating days. We define operating days as the total available days in a period less any off-hire days due to any reason, other than scheduled dry-dockings or special or intermediate surveys, including unforeseen circumstances. Any idle days relating to the days a vessel remains unemployed are included in operating days. The shipping industry uses operating days to measure the number of days in a period during which vessels actually generate revenues. · Fleet utilization. We calculate fleet utilization by dividing the number of operating days during a period by the number of available days during that period. The shipping industry uses fleet utilization to measure a company's efficiency in finding suitable employment for its vessels and minimizing the amount of days that its vessels are off-hire for reasons other than scheduled repairs, vessel upgrades, vessel positioning, dry-dockings or special or intermediate surveys. · Charter contracts. A period time charter and a trip time charter are generally contracts to charter a vessel for a specific period of time at a set daily rate. Under period time charters and trip time charters, the charterer pays substantially all of the voyage expenses, including port and canal charges, and bunkers (fuel) expenses, but the vessel owner pays the vessel operating expenses and commissions on gross time charter revenues. A spot market voyage charter is generally a contract to carry a specific cargo from a load port to a discharge port for an agreed upon total amount. In the case of a spot market voyage charter, the vessel owner pays voyage expenses (less specified amounts, if any, covered by the voyage charterer), commissions on gross revenues and vessel operating expenses. Whether our vessels are employed on time charters or on voyage charters, we pay for vessel operating expenses, which include crew costs, provisions, deck and engine stores, lubricating oil, insurance, maintenance and repairs. We are also responsible for each vessel's intermediate and special survey costs. Time charter rates are usually fixed during the term of the charter. Prevailing time charter rates fluctuate on a seasonal and year to year basis and may be substantially higher or lower from a prior time charter contract when the subject vessel is seeking to renew that prior charter or enter into a new charter with another charterer. Fluctuations in charter rates are caused by imbalances in the availability of cargoes for shipment and the number of vessels available at any given time to transport these cargoes. Fluctuations in time charter rates are influenced by changes in spot market rates. Charter Revenues Charter revenues are driven primarily by the number of vessels in our fleet, the number of operating days during which our vessels generate revenues and the amount of daily charter hire that our vessels earn under charters. These, in turn, are affected by a number of factors, including our decisions relating to vessel acquisitions and disposals, the amount of time that we spend positioning our vessels, the amount of time that our vessels spend in dry-dock undergoing repairs, maintenance and upgrade work, the age, condition and specifications of our vessels, levels of supply and demand in the shipping market and other factors affecting the charter rates for our vessels. Vessels operating on period time charters provide more predictable cash flows, but can yield lower profit margins than vessels operating in the spot charter market during periods characterized by favorable market conditions. Vessels operating in the spot charter market generate revenues that are less predictable but may enable us to capture increased profit margins during periods of improvements in charter rates although we are exposed to the risk of declining charter rates, which may have a materially adverse impact on our financial performance. Future spot market rates may be higher or lower than the rates at which we have employed our vessels on period time charters. Voyage Expenses Our voyage expenses exclude commissions and consist of all costs that are unique to a particular voyage, primarily including port expenses, canal dues, war risk insurances and fuel costs, net of gains or losses from the sale of bunkers to charterers and bunkers consumed during off-hire periods and while traveling to and from dry-docking. Vessel Operating Expenses Our vessel operating expenses include crew wages and related costs, the cost of insurance, expenses relating to repairs and maintenance, the costs of spares and consumable stores, tonnage taxes and other miscellaneous expenses. We anticipate that our vessel operating expenses, which generally represent fixed costs, will fluctuate based primarily upon the size of our fleet. Other factors beyond our control, some of which may affect the shipping industry in general, including, for instance, developments relating to market prices for insurance and difficulty in obtaining crew, may also cause these expenses to increase. 2 Dry-docking Expenses Dry-docking costs relate to the regularly scheduled intermediate survey or special survey dry-docking necessary to preserve the quality of our vessels as well as to comply with the regulations, the environmental laws and the international shipping standards. Dry-docking costs can vary according to the age of the vessel, the location where the dry-dock takes place, the shipyard availability, the local availability of manpower and material and the billing currency of the yard. We expense dry-docking costs as incurred. Management Fees - Related Party Management fees represent fees paid to Allseas in accordance with our management agreements and accounting agreement, which are discussed in "Item 7. Major Shareholders and Related Party Transactions—B. Related Party Transactions—Agreements with Allseas—Management Agreements" and "Item 7. Major Shareholders and Related Party Transactions—B. Related Party Transactions—Agreements with Allseas—Accounting Agreement" of our Annual Report for the year ended December 31, 2013. Furthermore, in order to incentivize Allseas' continued services to us, on November 10, 2009, we entered into a tripartite agreement with Allseas and Loretto, a wholly-owned subsidiary of Allseas, pursuant to which in the event of a capital increase, an equity offering or the issuance of common shares to a third party or third parties in the future, other than the common shares issued pursuant to our equity incentive plan, we have agreed to issue, at no cost to Loretto, additional common shares in an amount equal to 2% of the total number of common shares issued pursuant to such capital increase, equity offering or third party issuance, as applicable. The fair value of the shares issued to Loretto is deemed share-based compensation for management services and is charged to earnings and recognized in paid-in-capital on the date we become liable to issue the shares. See "Item 7. Major Shareholders and Related Party Transactions—B. Related Party Transactions—Agreements with Allseas—Agreement with Loretto" of our Annual Report for the year ended December 31, 2013. Depreciation We depreciate our vessels on a straight-line basis over their estimated useful lives. The estimated useful life of our vessels is determined to be 25 years from the date of their initial delivery from the shipyard. Depreciation is based on cost less estimated residual value. Refer to "Item 5. Operating and Financial Review and Prospects–A. Operating Results–Critical Accounting Policies and Estimates–Vessel Depreciation" of our Annual Report for the year ended December 31, 2013. General and Administrative Expenses General and administrative expenses include fees payable under our administrative and executive services agreements with Allseas, which are discussed in "Item 7. Major Shareholders and Related Party Transactions—B. Related Party Transactions—Agreements with Allseas—Administrative Services Agreement" and "Item 7. Major Shareholders and Related Party Transactions—B. Related Party Transactions—Agreements with Allseas—Executive Services Agreement" of our Annual Report for the year ended December 31, 2013. In addition, general and administrative expenses include directors' fees, office rent, traveling expenses, communications, directors and officers insurance, legal, auditing, investor relations and other professional expenses and reflect the costs associated with running a public company. Furthermore, our general and administrative expenses include share-based compensation. For more information on the non-vested share awards issued as incentive compensation under our Equity Incentive Plan, please see "Item 6. Directors, Senior Management and Employees—E. Share Ownership—Equity Incentive Plan" of our Annual Report for the year ended December 31, 2013. 3 Interest and Finance Costs We have incurred interest expense and financing costs in connection with vessel-specific debt relating to the acquisition of our vessels. We also expect to incur financing costs and interest expenses under our current and future credit facilities in connection with debt incurred to finance future acquisitions, as market conditions warrant. Selected Information The following tables present selected unaudited consolidated financial and other data of the Company for the three months ended March 31, 2013 and 2014 and as of December 31, 2013 and March 31, 2014, derived from our unaudited interim condensed consolidated financial statements and notes thereto, included elsewhere herein. All amounts are expressed in United States Dollars, except for fleet data. Three Months Ended March 31, STATEMENTS OF COMPREHENSIVE LOSS DATA (Expressed in United States Dollars) Net revenue Operating loss ) ) Net loss ) ) Loss per Class A common share, basic and diluted ) ) OTHER FINANCIAL DATA (Expressed in United States Dollars) Net cash from operating activities Net cash used in investing activities ) ) Net cash (used in) / from financing activities ) Net decrease in cash and cash equivalents ) ) December 31, March 31, BALANCE SHEET DATA (Expressed in United States Dollars) Total assets Total liabilities Total shareholders' equity Three Months Ended March 31, FLEET DATA Calendar days for fleet Available days for fleet Operating days for fleet Average number of vessels (1) Number of vessels at end of period 13 14 Fleet utilization (2) % % AVERAGE DAILY RESULTS Vessel operating expenses (3) Dry-docking expenses (4) Management fees - related party (5) General and administrative expenses (6) 4 Average number of vessels is the number of vessels that constituted our fleet for the relevant period, as measured by the sum of the number of calendar days each vessel was a part of our fleet during the period divided by the number of days in the period. Fleet utilization is the percentage of time that our vessels were available for generating revenue and is determined by dividing operating days by available days of our fleet for the relevant period. Daily vessel operating expenses, which include crew costs, provisions, deck and engine stores, lubricating oil, insurance, maintenance and repairs, is calculated by dividing vessel operating expenses by fleet calendar days for the relevant time period. Daily dry-docking expenses are calculated by dividing dry-docking expenses by fleet calendar days for the relevant time period. Daily management fees - related party are calculated by dividing management fees - related party by fleet calendar days for the relevant time period. Daily general and administrative expenses are calculated by dividing general and administrative expenses by fleet calendar days for the relevant time period. Results of Operations Three months ended March 31, 2014 and 2013 The average number of vessels in our fleet was 13.9 for the three months ended March 31, 2014, compared to 12.7 for the three months ended March 31, 2013. The following analysis discusses the primary drivers of the differences between these periods. · Charter revenue—Charter revenue was $14.2 million for each of the first quarters of 2014 and 2013. Despite the increase in the average number of vessels in our fleet, the corresponding increase in the number of operating days of our fleet from 1,123 for the three months ended March 31, 2013, to 1,198 for the three months ended March 31, 2014, was offset by the decrease in the charter rates earned by the vessels period over period, as a result of the lower contracted rates and the continued weakness in the drybulk market. After deducting commissions of $0.8 million, we had net revenue of $13.4 million for the three months ended March 31, 2014, compared to $13.5 million net revenue, after deducting commissions of $0.8 million, for the three months ended March 31, 2013. · Voyage expenses—For the three months ended March 31, 2014, our voyage expenses amounted to $3.2 million, compared to $0.7 million for the three months ended March 31, 2013. The increase in our voyage expenses mainly reflects an increase of $2.2 million in the bunkers consumed during voyage charters, off-hire periods, vessel positioning and traveling to and from dry-docking (there were two dry-dockings during the first quarter of 2014, compared to one dry-docking during the same period in 2013), net of gains or losses from the sale of bunkers to charterers, partially offset by a decrease of $0.2 million in extra war risk insurances. It also reflects an increase of $0.4 million in port charges and other related expenses, since one of our vessels was employed on voyage charter during the three months ended March 31, 2014, while during the same period in 2013, all of our vessels were employed under time charters. · Vessel operating expenses—Vessel operating expenses amounted to $5.3 million, or $4,262 per vessel per day for the three months ended March 31, 2014, compared to $5.1 million, or $4,449 per vessel per day for the three months ended March 31, 2013. The increase in the operating expenses reflects mainly the increase in the average number of our vessels from 12.7 vessels for the three months ended March 31, 2013, to 13.9 vessels for the three months ended March 31, 2014. The decrease in the daily vessel operating expenses is due to the Company's cost control efficiency. · Dry-docking expenses—We incurred an aggregate of $1.5 million in dry-docking expenses for the three months ended March 31, 2014, compared to $0.5 million for the three months ended March 31, 2013. Two of our vessels underwent dry-docking during the first quarter of 2014, while only one of our vessels was dry-docked during the same period in 2013. 5 · Management fees - related party—We incurred an aggregate of $2.2 million, or $1,757 per vessel per day in management fees for the three months ended March 31, 2014, compared to an aggregate of $1.5 million, or $1,310 per vessel per day in management fees for the three months ended March 31, 2013. The increase in management fees mainly reflects the share based compensation of $0.9 million recorded in the three months ended March 31, 2014, relating to the award of shares to Allseas, in line with the agreement with Loretto, as described in "Item 7. Major Shareholders and Related Party Transactions–B. Related Party Transactions–Agreements with Allseas–Agreement with Loretto" of our Annual Report for the year ended December 31, 2013, compared to the share based compensation of $0.3 million recorded in the three months ended March 31, 2013. It also reflects the increase in the average number of vessels in our fleet period over period and the corresponding increase in the number of calendar days of our fleet. · Depreciation—Depreciation of vessels for the three months ended March 31, 2014 amounted to $4.4 million, compared to $4.1 million for the three months ended March 31, 2013, reflecting the increase in the average number of vessels in our fleet for the three months ended March 31, 2014, compared to the three months ended March 31, 2013. · General and administrative expenses—General and administrative expenses for the three months ended March 31, 2014 were $1.8 million, compared to $3.6 million in general and administrative expenses for the three months ended March 31, 2013. The $1.8 million decrease in general and administrative expenses reflects mainly the expenses incurred in the first quarter of 2013 in relation to an incentive compensation of $2.0 million awarded for the completion of our debt restructuring in February 2013 (refer to Notes 3 and 8 of our consolidated financial statements included in our Annual Report for the year ended December 31, 2013), partially offset by a $0.1 million increase in share based compensation due to the higher amortization effect of the granted share awards. · Impairment loss—Impairment loss for the three months ended March 31, 2014 of $15.7 million relates to the write down to fair value of the contract price of our 4,800 TEU containership newbuilding, based on the increased probability of selling the respective vessel as of March 31, 2014 (refer to Notes 5 and 10 to our unaudited interim condensed consolidated financial statements included elsewhere herein). · Interest and finance costs—Interest and finance costs for the three months ended March 31, 2014 and 2013, were $2.2 million and $1.9 million, respectively. The increase in the interest and finance costs was mainly due to the cancellation of the China Development Bank ("CDB") loan facility (refer to Notes 5 and 8 to our unaudited interim condensed consolidated financial statements included elsewhere herein) and the resulting write off of the unamortized financing costs relating to the respective credit facility. · Loss on derivatives, net—Loss on derivatives for the three months ended March 31, 2014 of $26,001 consists of an unrealized gain of $0.2 million, representing a gain to record at fair value our interest rate swaps for the first quarter of 2014, and realized expenses of $0.2 million incurred from interest rate swaps during the same period. Loss on derivatives for the three months ended March 31, 2013 of $15,007 consisted of an unrealized gain of $0.2 million, representing a gain to record at fair value our interest rate swaps for the first quarter of 2013, and realized expenses of $0.3 million incurred during the same period. · Equity in net income / (loss) of affiliate—Equity in net income / (loss) of affiliate for the three months ended March 31, 2014 was loss of $0.3 million, compared to income of $0.6 million for the same period in 2013. This decrease is mainly associated with the net loss available to common shareholders of Box Ships for the first quarter of 2014, as compared to the net income for the same period in 2013. · Loss on investment in affiliate—Loss on investment in affiliate of $2.8 million for the three months ended March 31, 2014, relates to the difference between the fair value and the book value of the Company's investment in Box Ships as of March 31, 2014, which was considered as other than temporary and therefore the investment was impaired. Loss on investment in affiliate of $0.4 million for the three months ended March 31, 2013, relates to the dilution effect from the Company's non-participation in the public offering of 4,000,000 common shares of Box Ships, which was completed on March 18, 2013. · Net loss—As a result of the above factors, net loss for the three months ended March 31, 2014, was $25.9 million, compared to net loss of $3.5 million for the three months ended March 31, 2013. 6 Cash Flows Our principal sources of funds for the three months ended March 31, 2014 have been our proceeds from the public offering of 6,785,000 Class A common shares completed in February 2014, borrowings under our syndicated secured loan facility led by Nordea Bank Finland Plc ("Nordea") and our operating cash flows. Our principal uses of funds have been (i) capital expenditures for vessel acquisitions and advance payments for vessels under construction, (ii) working capital requirements and (iii) principal and interest payments on our existing indebtedness. Cash and cash equivalents as of March 31, 2014 amounted to $31.1 million, compared to $31.3 million as of December 31, 2013. We define working capital as current assets minus current liabilities. We had a working capital deficit of $155.9 million as of March 31, 2014, compared to the working capital surplus of $20.6 million as of December 31, 2013. The decrease in our working capital of $176.5 million is mainly due to the increase in the current portion of long-term debt, less the increase in the current portion of our restricted cash, by $173.8 million in the aggregate, due to the classification of our long-term debt as current as of March 31, 2014 (refer to Notes 3 and 8 to our unaudited interim condensed consolidated financial statements included elsewhere herein). It also reflects a decrease in cash and cash equivalents of $0.2 million, a decrease in marketable securities of $0.3 million, and an aggregate decrease of $2.2 million in the remaining current assets and current liabilities. Operating Activities · Net cash from operating activities was $1.2 million for the three months ended March 31, 2014, compared to $0.3 million for the three months ended March 31, 2013, mainly due to an increase in cash flows from changes in trade receivables, net, trade accounts payable, deferred income and other assets and liabilities that in the aggregate amounted to $3.4 million, and a decrease in cash paid for loan interest and realized expenses incurred from our derivative contracts that in the aggregate amounted to $0.3 million. The increase in our net cash from operating activities was partially offset by an increase in expenses, including voyage expenses, vessel operating expenses, dry-docking expenses, management fees - related party and general and administrative expenses, that in the aggregate amounted to $2.0 million, a decrease in dividends received from Box Ships, excluding the return of investment in Box Ships, which is classified as cash flows from investing activities, of $0.6 million and a decrease in interest income of $0.2 million. Investing Activities · Net cash used in investing activities was $63.2 million for the three months ended March 31, 2014. This mainly reflects the cash outflows of $62.0 million relating to the delivery of the M/V Proud Seas, the first installments for the Ultramax newbuilding drybulk carriers with Hull numbers DY4050 and DY4052, and the first installments for the Kamsarmax newbuilding drybulk carriers with Hull numbers YZJ1144, YZJ1145 and YZJ1142. It also reflects an increase in our restricted cash of $1.2 million and the acquisition of other fixed assets of $0.1 million. Net cash used in investing activities for the three months ended March 31, 2013 was $0.6 million, which mainly reflects the cash outflows of $1.8 million relating to the delivery of the M/V Priceless Seas, offset by a repayment from affiliate of $1.0 million in relation to our loan agreement with Box Ships that was fully repaid on October 18, 2013, and a return of our investment in Box Ships of $0.2 million. Financing Activities · Net cash from financing activities was $61.8 million for the three months ended March 31, 2014, which mainly reflects the net proceeds of $40.0 million from the public offering of 6,785,000 Class A common shares completed in February 2014, and the proceeds from long-term debt of $25.4 million, offset by the long-term debt repayments of $3.5 million. Net cash used in financing activities for the three months ended March 31, 2013 was $3.7 million, which mainly reflects the long-term debt repayments of $3.6 million and the payment of financing costs of $0.1 million. Loan Facilities For information relating to our secured loan and credit facilities, please see Note 8 to our financial statements included in our Annual Report for the year ended December 31, 2013 and Note 8 to our unaudited interim condensed consolidated financial statements included elsewhere herein. 7 Liquidity and Capital Resources Our principal sources of funds are our operating cash flows, borrowings under our credit facilities and equity provided by our shareholders. Our principal uses of funds are capital expenditures to grow our fleet, maintenance costs to ensure the quality of our vessels, their compliance with international shipping standards and environmental laws and regulations, the funding of working capital requirements, principal repayments on loan facilities, and, with the discretion of our Board of Directors and subject to the consent of our lenders, the payment of dividends to our shareholders. Beginning with the first quarter of 2011, our Board of Directors suspended the payment of our quarterly dividend in light of the continued decline of charter rates and the related decline in asset values in the drybulk market. This suspension allows us to retain cash and increase our liquidity. Until market conditions improve, it is unlikely that we will reinstate the payment of dividends. In addition, restrictions under our loan and credit facilities, including our loan agreement with the Bank of Scotland, under which we are prohibited from paying any dividends until the maturity of the loan agreement in July 2015, and other external factors, limit our ability to pay dividends. See "Item 8. Financial Information—Dividend Policy" of our Annual Report for the year ended December 31, 2013. Furthermore, we have entered into contracts for the construction of Handysize, Ultramax and Kamsarmax drybulk vessels, as well as 4,800 TEU containerships. On January 7, 2014, we took delivery of our fourth Handysize drybulk vessel, the M/V Proud Seas. In January 2014, an amount of $21.6 million was paid to the shipyard representing the final installment of the respective vessel, which was financed from the syndicated secured loan facility led by Nordea. In addition, on April 25, 2014, we entered into a memorandum of agreement for the sale of our 4,800 TEU containership newbuilding to an unrelated third party for $42.5 million, less 3% commission. In May 2014, we also agreed with the shipyard to reduce the contract price of the respective vessel by $0.8 million. Based on the newbuilding contract, after taking into consideration the latest reduction in the contract price, the total contractual cost of the 4,800 TEU containership amounts to $54.2 million, of which as of March 31, 2014, an amount of $31.2 million was outstanding and payable upon the delivery of the vessel from the shipyard. The sale of the vessel and its transfer to the new owners was concluded on May 23, 2014. In addition, we have mutually agreed with CDB to cancel the corresponding credit facility for the vessel, as discussed in Notes 5 and 8 to our unaudited interim condensed consolidated financial statements included elsewhere herein. Our current newbuilding program consists of two Ultramax drybulk vessels (Hull numbers DY152 and DY153) with expected deliveries in 2014, as well as two Ultramax drybulk vessels (Hull numbers DY4050 and DY4052) and three Kamsarmax drybulk carriers (Hull numbers YZJ1144, YZJ1145 and YZJ1142) with expected deliveries in 2015. Our current newbuilding program has an aggregate cost of $201.2 million, of which $142.5 million remains outstanding as the date of this report. We intend to finance the remaining construction costs of these vessels with cash on hand, operating cash flows, borrowings under our $160.0 million syndicated secured loan facility led by Nordea and our $47.0 million secured loan facility with HSH Nordbank AG ("HSH"), as discussed below, additional bank debt that we intend to arrange and proceeds from future equity offerings. As of March 31, 2014, we had $202.0 million of outstanding indebtedness to banks and we were in compliance with all of the covenants contained in our loan and credit facilities. In 2015, several of the waivers obtained following the completion of the Company's debt restructuring expire (refer to Note 8 of our consolidated financial statements included in our Annual Report for the year ended December 31, 2013). Given the current drybulk charter rates, it is probable that we will not be in compliance with the debt service coverage ratio contained in two of our loan and credit facilities, as of March 31, 2015, unless the chartering market experiences a significant improvement between now and then. As a result of the cross default provisions included in our loan agreements, actual breaches existing under our credit facilities could result in defaults under all of our debt and the acceleration of such debt by our lenders. We are currently in negotiations with our respective lenders to extend the waiver period of the aforementioned covenant. Although there can be no assurance that a successful resolution will be reached with our lenders, we believe that the negotiations will be successful and that our lenders will not demand payment of the loans before their maturity. Failure to obtain such extension to our already existing waivers may result in our inability to maintain compliance with the aforementioned covenant as of March 31, 2015. If this event occurs, we may experience a material adverse effect on our business, financial condition, results of operations and cash flows, and as a result of which, we have presented all our borrowings as current. We believe that our forecasted operating cash flows, together with our existing cash and cash equivalents, will be sufficient to meet our liquidity needs for the next 12 months, assuming the charter market does not further deteriorate and that we will successfully extend our existing waiver for the debt service coverage ratio covenant as discussed above. On April 4, 2014, we completed the documentation for a new loan agreement with HSH for a $47.0 million secured loan facility for the refinancing of the M/V Friendly Seas and the partial financing of the first two Ultramax newbuilding drybulk carriers, the Hull numbers DY152 and DY153. For M/V Friendly Seas, HSH agreed to finance the lower of $12.6 million or 60% of the vessel's market value upon the respective drawdown date. For each of the two Ultramax vessels, HSH agreed to finance the lower of $17.2 million or 65% of the vessels' market value upon their delivery. 8 On April 8, 2014, we signed a supplemental agreement with HSBC Bank Plc and agreed to amend the definitions of certain financial covenants, to prepay an amount of $0.8 million that was prepaid on April 10, 2014, and to reduce the outstanding scheduled quarterly installments from $400,000 to $380,000, commencing from the second quarter of 2014. On May 6, 2014, we completed the documentation for a senior secured loan facility with a syndicate of major European banks led by Nordea in an amount of $160.0 million. This facility will be used for the refinancing of six vessels of our operating fleet (the four Handysize vessels M/V Prosperous Seas, M/V Precious Seas, M/V Priceless Seas and the M/V Proud Seas, and the Panamax vessels M/V Coral Seas and M/V Golden Seas), along with the financing of up to 60% of the market value of the remaining two Ultramax newbuilding drybulk carriers, the Hull numbers DY4050 and DY4052, and two of our Kamsarmax newbuilding drybulk carriers, the Hull numbers YZJ1144 and YZJ1145, that are expected to be delivered in the second quarter of 2015. On June 10, 2014, we proceeded with the refinancing of the six vessels of our operating fleet discussed above. More specifically, we drew a total amount of $81,750,000 and repaid in full the then outstanding indebtedness under the loan agreements with Bank of Scotland (dated December 4, 2007) and Nordea (dated May 5, 2011). Currently, we have no unused facility with respect to our secured loan and credit facilities other than the undrawn portion of the syndicated secured loan facility led by Nordea of up to $78.0 million, and our up to $47.0 million secured loan facility with HSH, as discussed above. Our business is capital intensive and its future success will depend on our ability to maintain a high-quality fleet through the acquisition of newer vessels and, depending on the prevailing market conditions, the potential selective sale of older vessels. These acquisitions will be principally subject to management's expectation of future market conditions, as well as our ability to acquire vessels on favorable terms. Our dividend policy will also impact our future liquidity position. We regularly monitor our currency exposure and, from time to time, may enter into currency derivative contracts to hedge this exposure if we believe fluctuations in exchange rates would have a negative impact on our liquidity. As of March 31, 2014, we had no currency derivative contracts. We have limited our exposure to interest rate fluctuations that will impact our future liquidity position through swap agreements. For information relating to our swap agreements, please see Note 9 to our consolidated financial statements included in our Annual Report for the year ended December 31, 2013 and Notes 9 and 10 to our unaudited interim condensed consolidated financial statements included elsewhere herein. Recent Developments For information relating to our recent developments, please see Note 15 to our unaudited interim condensed consolidated financial statements included elsewhere herein. 9 Updated Fleet List Drybulk Fleet The following tables represent our drybulk fleet and the drybulk newbuilding vessels that we have agreed to acquire as of June 10, 2014. Operating Drybulk Fleet Name Type Dwt Year Built Panamax Dream Seas Panamax Coral Seas Panamax Golden Seas Panamax Pearl Seas Panamax Diamond Seas Panamax Deep Seas Panamax Calm Seas Panamax Kind Seas Panamax Total Panamax 8 Supramax Friendly Seas Supramax Sapphire Seas Supramax Total Supramax 2 Handysize Prosperous Seas Handysize Precious Seas Handysize Priceless Seas Handysize Proud Seas Handysize Total Handysize 4 Grand Total 14 Drybulk Newbuildings that we have agreed to acquire Hull no. Type Dwt Expected Delivery Ultramax Hull no. DY152 Ultramax Q2 2014 Hull no. DY153 Ultramax Q3 2014 Hull no. DY4050 Ultramax Q2 2015 Hull no. DY4052 Ultramax Q2 2015 Total Ultramax 4 Kamsarmax Hull no. YZJ1144 Kamsarmax Q2 2015 Hull no. YZJ1145 Kamsarmax Q2 2015 Hull no. YZJ1142 Kamsarmax Q4 2015 Total Kamsarmax 3 Grand Total 7 10 INDEX TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed consolidated Balance Sheets as of December 31, 2013 and March 31, 2014 (unaudited) F-2 Unaudited interim condensed consolidated Statements of Comprehensive Loss for the three months ended March 31, 2013 and 2014 F-3 Unaudited interim condensed consolidated Statements of Shareholders' Equity for the three months ended March 31, 2013 and 2014 F-4 Unaudited interim condensed consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2014 F-5 Notes to the unaudited interim condensed consolidated Financial Statements F-6 F-1 Paragon Shipping Inc. Condensed Consolidated Balance Sheets As of December 31, 2013 and March 31, 2014 (unaudited) (Expressed in United States Dollars - except for share data) Notes December 31, 2013 March 31, 2014 Assets Current assets Cash and cash equivalents Restricted cash Note 3 Trade receivables, net Other receivables Prepaid expenses Due from related parties Note 4 Inventories Interest rate swaps Notes 3, 9, 10 - Other assets Note 3 - Marketable securities Note 10 Total current assets Fixed assets Vessels, net Note 6 Advances for vessels under construction Note 5 Other fixed assets, net Total fixed assets, net Investment in affiliate Note 7 Interest rate swaps Notes 3, 9, 10 - Other assets Note 3 - Restricted cash Note 3 - Total Assets Liabilities and Shareholders' Equity Current liabilities Trade accounts payable Accrued expenses Due to related parties Note 4 Interest rate swaps Notes 3, 9, 10 Deferred income Current portion of long-term debt Notes 3, 8 Total current liabilities Long-term liabilities Long-term debt Notes 3, 8 - Interest rate swaps Notes 3, 9, 10 - Total long-term liabilities - Total Liabilities Commitments and Contingencies Shareholders' Equity Preferred shares, $0.001 par value; 25,000,000 authorized; none issued and outstanding - - Class A common shares, $0.001 par value; 750,000,000 authorized; 17,669,442 and 24,622,142 issued and outstanding at December 31, 2013 and March 31, 2014, respectively Note 11 Class B common shares, $0.001 par value; 5,000,000 authorized; none issued and outstanding - - Additional paid-in capital Accumulated other comprehensive loss Note 10 ) ) Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity The accompanying notes are an integral part of the unaudited interim condensed consolidated financial statements F-2 Paragon Shipping Inc. Unaudited Interim Condensed Consolidated Statements of Comprehensive Loss For the three months ended March 31, 2013 and 2014 (Expressed in United States Dollars - except for share data) Notes Three Months Ended Three Months Ended March 31, 2013 March 31, 2014 Revenue Charter revenue Commissions (including related party of $173,169 and $176,771 for the three months ended March 31, 2013 and 2014, respectively) Note 4 ) ) Net Revenue Expenses / (Income) Voyage expenses, net Vessels operating expenses (including related party of $232,518 and $222,786 for the three months ended March 31, 2013 and 2014, respectively) Note 4 Dry-docking expenses (including related party of $24,307 and $82,232 for the three months ended March 31, 2013 and 2014, respectively) Note 4 Management fees - related party Note 4 Depreciation Note 6 General and administrative expenses (including related party of $2,869,486 and $1,014,984 for the three months ended March 31, 2013 and 2014, respectively) Note 4 Impairment loss Notes 5, 10 - Bad debt provisions - Other income - ) Operating Loss ) ) Other Income / (Expenses) Interest and finance costs ) ) Loss on derivatives, net Notes 9, 10 ) ) Interest income (including related party of $218,862 and $0 for the three months ended March 31, 2013 and 2014, respectively) Note 4 Equity in net income / (loss) of affiliate Note 7 ) Loss on investment in affiliate Notes 7, 10 ) ) Foreign currency gain / (loss) ) Total Other Expenses, net ) ) Net Loss ) ) Other Comprehensive Income / (Loss) Unrealized gain / (loss) on cash flow hedges Note 10 ) Transfer of realized loss on cash flow hedges to "Interest and finance costs" Note 10 Equity in other comprehensive income of affiliate Note 10 Unrealized gain / (loss) on change in fair value of marketable securities Note 10 ) Total Other Comprehensive Income / (Loss) ) Comprehensive Loss ) ) Loss per Class A common share, basic and diluted Note 13 $ ) $ ) Weighted average number of Class A common shares, basic and diluted Note 13 The accompanying notes are an integral part of the unaudited interim condensed consolidated financial statements F-3 Paragon Shipping Inc. Unaudited Interim Condensed Consolidated Statements of Shareholders' Equity For the three months ended March 31, 2013 and 2014 (Expressed in United States Dollars - except for share data) Class A Shares Additional Accumulated Number of Par Paid-in Comprehensive Accumulated Shares Value Capital Loss Deficit Total Balance January 1, 2013 ) ) Issuance of Class A common shares 98 ) - - ) Issuance of non-vested Class A common share awards ) - - - Share based compensation - Net Loss - ) ) Other comprehensive income - Balance March 31, 2013 ) ) Balance January 1, 2014 ) ) Issuance of Class A common shares - - Issuance of non-vested Class A common share awards 32 ) - - - Share based compensation - Net Loss - ) ) Other comprehensive loss - - - ) - ) Balance March 31, 2014 ) ) The accompanying notes are an integral part of the unaudited interim condensed consolidated financial statements F-4 Paragon Shipping Inc. Unaudited Interim Condensed Consolidated Statements of Cash Flows For the three months ended March 31, 2013 and 2014 (Expressed in United States Dollars - except for share data) Three Months Ended Three Months Ended March 31, 2013 March 31, 2014 Cash flows from operating activities Net Loss ) ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation Impairment loss - Loss on investment in affiliate Amortization and write off of financing costs Bad debt provisions - Share based compensation Unrealized gain on interest rate swaps ) ) Equity in net (income) / loss of affiliate net of dividends received - Changes in assets and liabilities: Trade receivables, net ) Other receivables ) Prepaid expenses ) Inventories ) ) Due from related parties ) Trade accounts payable ) Accrued expenses Due to related parties ) Deferred income ) Net cash from operating activities Cash flow from investing activities Acquisition of vessels and capital expenditures ) ) Repayment from affiliate - Return of investment in affiliate - Other fixed assets ) ) Increase in restricted cash - ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from long-term debt - Repayment of long-term debt ) ) Payment of financing costs ) ) Proceeds from the issuance of Class A common shares, net ) Net cash (used in) / from financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period The accompanying notes are an integral part of the unaudited interim condensed consolidated financial statements F-5 Paragon Shipping Inc. Notes to Unaudited Interim Condensed Consolidated Financial Statements (Expressed in United States Dollars - except for share data) 1. Basis of Presentation and General Information Basis of Presentation: Paragon Shipping Inc. ("Paragon") is a public company incorporated in the Republic of the Marshall Islands on April 26, 2006 and is engaged in the ocean transportation of drybulk cargoes worldwide through the ownership and operation of drybulk carriers. In December 2006, Paragon established a branch in Greece under the provision of Law 89 of 1967, as amended. The accompanying unaudited interim condensed consolidated financial statements include the accounts of Paragon Shipping Inc. and its wholly-owned subsidiaries (collectively the "Company") as discussed below as of December 31, 2013 and March 31, 2014 and for the three months ended March 31, 2013 and 2014. Drybulk Vessel Owning Subsidiaries: Vessel Owning Company Date of Incorporation Country of Incorporation Vessel's Name Delivery Date Built DWT Trade Force Shipping S.A. November 15, 2006 Marshall Islands Deep Seas December 2006 Frontline Marine Company November 15, 2006 Marshall Islands Calm Seas December 2006 Fairplay Maritime Ltd. November 15, 2006 Marshall Islands Kind Seas December 2006 Donna Marine Co. July 4, 2007 Marshall Islands Pearl Seas August 2007 Protea International Inc. July 17, 2007 Liberia Sapphire Seas August 2007 Reading Navigation Co. July 17, 2007 Liberia Diamond Seas September 2007 Imperator I Maritime Company September 27, 2007 Marshall Islands Coral Seas November 2007 Canyon I Navigation Corp. September 27, 2007 Marshall Islands Golden Seas December 2007 Paloma Marine S.A. June 19, 2008 Liberia Friendly Seas August 2008 Eris Shipping S.A. April 8, 2010 Liberia Dream Seas July 2010 Coral Ventures Inc. August 5, 2009 Liberia Prosperous Seas May 2012 Winselet Shipping And Trading Co. Ltd. April 6, 2010 Liberia Precious Seas June 2012 Aminta International S.A. May 5, 2010 Liberia Priceless Seas January 2013 Adonia Enterprises S.A. May 5, 2010 Liberia Proud Seas (1) January 2014 (1) Refer to Notes 5, 6 and 8 F-6 Paragon Shipping Inc. Notes to Unaudited Interim Condensed Consolidated Financial Statements (Expressed in United States Dollars - except for share data) 1. Basis of Presentation and General Information – Continued Vessel Under Construction Owning Subsidiaries: Vessel Owning Company Date of Incorporation Country of Incorporation Hull Number Type Expected Delivery DWT / TEU Nereus Navigation Ltd. May 4, 2010 Marshall Islands Box King (1) Containership TEU Alcyone International Marine Inc. June 17, 2013 Liberia DY152 Drybulk Carrier Dwt Neptune International Shipping & Trading S.A. June 17, 2013 Liberia DY153 Drybulk Carrier Dwt Amphitrite Shipping Inc. June 17, 2013 Liberia DY4050 (1) Drybulk Carrier Dwt Mirabel International Maritime Co. June 17, 2013 Liberia DY4052 (1) Drybulk Carrier Dwt Dolphin Sunrise Limited February 25, 2014 Marshall Islands YZJ1144 (1) Drybulk Carrier Dwt Nautilus Investment Limited February 25, 2014 Marshall Islands YZJ1145 (1) Drybulk Carrier Dwt Oceanus Investments Limited February 25, 2014 Marshall Islands YZJ1142 (1) Drybulk Carrier Dwt (1) Refer to Note 5 Non-Vessel Owning Subsidiaries: Non-Vessel Owning Company Date of Incorporation Country of Incorporation Camelia Navigation S.A. November 15, 2006 Marshall Islands Explorer Shipholding Limited November 15, 2006 Marshall Islands Epic Investments Inc. December 21, 2006 Marshall Islands Opera Navigation Co. December 21, 2006 Marshall Islands Ovation Services Inc. September 16, 2009 Marshall Islands Irises Shipping Ltd. October 6, 2009 Marshall Islands Letitia Shipping Limited May 4, 2010 Marshall Islands Ardelia Navigation Limited June 15, 2010 Liberia Eridanus Trading Co. July 1, 2010 Liberia Delphis Shipping Company S.A. February 7, 2011 Liberia F-7 Paragon Shipping Inc. Notes to Unaudited Interim Condensed Consolidated Financial Statements (Expressed in United States Dollars - except for share data) 1. Basis of Presentation and General Information – Continued The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles ("U.S. GAAP") for interim financial information. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. In the opinion of the management of the Company, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of financial position, operating results and cash flows have been included in the accompanying unaudited interim condensed consolidated financial statements. Interim results are not necessarily indicative of results that may be expected for the year ending December 31, 2014. These financial statements should be read in conjunction with the consolidated financial statements and footnotes for the year ended December 31, 2013 included in the Company's Annual Report. The Company outsources the technical and commercial management of its vessels to Allseas Marine S.A. ("Allseas"), a related party wholly owned by Mr. Michael Bodouroglou, the Company's Chairman, President and Chief Executive Officer (refer to Note 4). As of March 31, 2014, Mr. Michael Bodouroglou beneficially owned 27.8% of the Company's common stock. 2. Significant Accounting Policies The same accounting policies have been followed in these unaudited interim condensed consolidated financial statements as were applied in the preparation of the Company's financial statements for the year ended December 31, 2013. See Note 2 of the Company's consolidated financial statements for the year ended December 31, 2013 included in the Company's Annual Report. Recent Accounting Pronouncements: There are no recent accounting pronouncements the adoption of which would have a material effect on the Company's unaudited condensed consolidated financial statements in the current period or expected to have an impact on future periods. 3. Going Concern As of March 31, 2014, the Company was in compliance with the financial and security ratio covenants contained in its loan and credit facilities, as discussed in Note 8. In 2015, several of the waivers obtained following the completion of the Company's debt restructuring expire (refer to Note 8 of the Company's consolidated financial statements for the year ended December 31, 2013 included in the Company's Annual Report). Given the current drybulk charter rates, it is probable that the Company will not be in compliance with the debt service coverage ratio contained in two of its loan and credit facilities, as of March 31, 2015, unless the chartering market experiences a significant improvement between now and then. As a result of the cross default provisions included in the Company's loan agreements, actual breaches existing under its credit facilities could result in defaults under all of the Company's debt and the acceleration of such debt by its lenders. Thus, as of March 31, 2014, the Company has classified its long-term debt as current, along with the associated restricted cash, deferred financing fees and interest rate swap assets and liabilities. The Company is currently in negotiations with its respective lenders to extend the waiver period of the aforementioned covenant. As management believes that the negotiations will be successful and that the Company's lenders will not demand payment of the loans before their maturity, the accompanying interim condensed consolidated financial statements were prepared assuming that the Company will continue as a going concern. Therefore, the accompanying unaudited interim condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded assets and liabilities, or any other adjustments that might result in the event the Company is unable to continue as a going concern. F-8 Paragon Shipping Inc. Notes to Unaudited Interim Condensed Consolidated Financial Statements (Expressed in United States Dollars - except for share data) 4. Transactions with Related Parties The following transactions with related parties occurred during the three months ended March 31, 2013 and 2014. (a) Granitis Glyfada Real Estate Ltd. ("Granitis") - Leasing: Rent expense under this lease amounted to $12,374 and $12,495 for the three months ended March 31, 2013 and 2014, respectively, and is included in General and administrative expenses in the accompanying unaudited interim condensed consolidated statements of comprehensive loss. (b) Allseas: The following amounts charged by Allseas are included in the accompanying unaudited interim condensed consolidated statements of comprehensive loss: Three Months Ended March 31, Included in Commissions Charter hire commissions $ 173,169 $ 176,771 Included in Vessel operating expenses Superintendent fees $ 134,111 $ 60,548 Included in Dry-docking expenses Superintendent fees $ 24,307 $ 82,232 Management fees - related party Management fees $ 985,702 $ 1,134,705 Financial accounting and reporting services Loretto agreement Total Management fees – related party $ 1,495,661 $ 2,203,676 Included in General and administrative expenses Administrative fees $ 9,295 $ 9,190 Executive services agreement (1) $ 2,847,817 $ 993,299 (1) Includes incentive compensation of $1,960,500 and $0 for the three months ended March 31, 2013 and 2014 (refer to Note 3 of the Company's consolidated financial statements for the year ended December 31, 2013 included in the Company's Annual Report.) The following amounts charged by Allseas are capitalized and are included in vessels cost and advances for vessels under construction in the accompanying condensed consolidated balance sheets: Technical management and superintendent fees relating to newbuilding vessels, pre-delivery services and vessel purchase commissions, which in the aggregate amounted to $135,836 and $2,415,660 for the three months ended March 31, 2013 and 2014, respectively. Each month, the Company funds a payment to Allseas to cover working capital needs equal to one month of estimated operating expenses. At each balance sheet date, the excess of the amount funded to Allseas over payments made by Allseas for operating expenses is reflected as Due from related parties. As of December 31, 2013 and March 31, 2014, the amount due from Allseas was $146,051 and $312,392, respectively. F-9 Paragon Shipping Inc. Notes to Unaudited Interim Condensed Consolidated Financial Statements (Expressed in United States Dollars - except for share data) 4. Transactions with Related Parties – Continued (b) Allseas - Continued In connection with the public offering that was completed in February 2014 (refer to Note 11), effective February 18, 2014, 135,700 Class A common shares, representing the 2% of the 6,785,000 Class A common shares sold in the public offering, were granted to Loretto. The fair value of such shares based on the average of the high-low trading price of the shares on February 18, 2014, was $880,015, which was recorded as share based compensation and is included in Management fees - related party in the accompanying unaudited interim condensed consolidated statements of comprehensive loss for the three months ended March 31, 2014. (c) Crewcare Inc. ("Crewcare") Manning Agency Agreements: The expenses incurred amounted to $98,407 and $102,238 for the three months ended March 31, 2013 and 2014, respectively, and are included in Vessel operating expenses. Cadetship Program Agreement: The expenses incurred amounted to $0 and $60,000 for the three months ended March 31, 2013 and 2014, respectively, and are included in Vessel operating expenses. The balances due to Crewcare Inc. amounted to $82,074 and $629,599 as of December 31, 2013 and March 31, 2014, respectively. (d) Box Ships Inc. (NYSE: TEU) ("Box Ships"): As of December 31, 2013 and March 31, 2014, the Company held 13.6% of Box Ships' common stock. Following the Company's non-participation in Box Ships' public offering of 5,500,000 common shares, which was completed on April 15, 2014, the percentage of Box Ships' common stock held by the Company was decreased to 11.2% (refer to Note 7). On March 11, 2013, the Company agreed to amend certain terms of the loan agreement that was granted to Box Ships. In consideration for the amendment of the loan agreement, Box Ships agreed to pay an amendment fee of $65,000, which is included in Interest income in the accompanying unaudited interim condensed consolidated statements of comprehensive loss for the three months ended March 31, 2013. The respective loan was fully repaid on October 18, 2013. For the three months ended March 31, 2013 and 2014, interest charged on the respective loan amounted to $153,862 and $0, respectively, and is also included in Interest income. F-10 Paragon Shipping Inc. Notes to Unaudited Interim Condensed Consolidated Financial Statements (Expressed in United States Dollars - except for share data) 5. Advances for Vessels under Construction Advances for vessels under construction relate to the installments paid that were due to the respective shipyard including capitalized expenses. As of December 31, 2013, the Company's newbuilding program consisted of one Handysize drybulk carrier (Hull no. 625), two Ultramax drybulk carriers (Hull numbers DY152 and DY153) and one 4,800 TEU containership (C/V Box King) with expected deliveries in 2014, as well as two Ultramax drybulk carriers (Hull numbers DY4050 and DY4052) with expected deliveries in 2015. On January 7, 2014, the Company took delivery of its fourth Handysize drybulk carrier; the M/V Proud Seas. In January 2014, an amount of $21,637,078 was paid to the shipyard representing the final installment of the respective vessel, which was financed from the syndicated secured loan facility led by Nordea Bank Finland Plc (refer to Note 8). In March 2014, the Company entered into contracts with Jiangsu Yangzijiang Shipbuilding Co. for the construction of three Kamsarmax newbuilding drybulk carriers. The Kamsarmax newbuildings have a carrying capacity of 81,800 dwt each, with scheduled delivery between the second and fourth quarter of 2015. The acquisition cost of these three newbuildings is $30,550,000 per vessel, or $91,650,000 in the aggregate. In March 2014, the Company paid a first installment of $9,165,000 per vessel. In addition, in March 2014, an amount of $305,500 per vessel was paid to Allseas, representing vessel purchase commission equal to 1% of the acquisition cost, pursuant to the newbuilding supervision agreements between the respective ship-owning companies and Allseas. The balance of the contract price, or $21,385,000 per vessel, will be payable upon the delivery of each vessel. As of March 31, 2014, the Company's newbuilding program consisted of two Ultramax drybulk carriers and one 4,800 TEU containership with scheduled delivery in 2014, as well as two Ultramax drybulk carriers and three Kamsarmax drybulk carriers with scheduled delivery in 2015. As of March 31, 2014, the Company assessed as probable the potential sale of the containership under construction. As a result of the Company's intention to sell such vessel, an impairment loss of $15,695,282 was recorded in the first quarter of 2014 and is included in the accompanying unaudited interim condensed consolidated statements of comprehensive loss (refer to Note 10). In addition, the Company has mutually agreed with China Development Bank to cancel the corresponding credit facility for the vessel, as discussed in Note 8. On April 25, 2014, the Company entered into a memorandum of agreement for the sale of its 4,800 TEU containership newbuilding to an unrelated third party for $42,500,000, less 3% commission. In May 2014, the Company also agreed with the shipyard to reduce the contract price of the respective vessel by $770,000. Based on the newbuilding contract, after taking into consideration the latest reduction in the contract price, the total contractual cost of the 4,800 TEU containership amounts to $54,230,000, of which as of March 31, 2014, an amount of $31,230,000 was outstanding and payable by the Company upon the delivery of the vessel from the shipyard. The sale of the vessel and its transfer to the new owners was concluded on May 23, 2014. F-11 Paragon Shipping Inc. Notes to Unaudited Interim Condensed Consolidated Financial Statements (Expressed in United States Dollars - except for share data) 6. Vessels, Net Vessel Accumulated Net Book Cost Depreciation Value Balance December 31, 2013 $ $ ) $ Newbuilding deliveries - Depreciation for the period - ) ) Balance March 31, 2014 $ $ ) $ All Company's vessels were first-priority mortgaged as collateral to the loans and credit facilities and related interest rate swaps outstanding as of March 31, 2014. On January 7, 2014, the Company took delivery of its fourth Handysize drybulk carrier; the M/V Proud Seas (refer to Notes 5 and 8). 7. Investment in Affiliate The following table is a reconciliation of the Company's investment in affiliate as presented on the accompanying condensed consolidated balance sheet: Balance, December 31, 2013 Equity in net loss of affiliate ) Equity in other comprehensive income of affiliate Impairment in investment in affiliate ) Balance, March 31, 2014 As of December 31, 2013 and March 31, 2014, the Company held 3,437,500 shares or 13.6% of Box Ships' common stock, respectively. Based on the closing price of Box Ships' common share as of March 31, 2014, of $2.41, the fair value of the investment in Box Ships, which is considered to be determined through Level 1 inputs of the fair value hierarchy, was $8,284,375. As of March 31, 2014, the Company considered the difference between the fair value and the book value of the investment in Box Ships as other than temporary and therefore the investment was impaired and a loss of $2,753,961 was recognized (refer to Note 10). On April 15, 2014, Box Ships completed a public offering of 5,500,000 common shares. Following the completion of this offering, the Company's ownership of Box Ships' common stock decreased to 11.2%. A loss representing the dilution effect due to the Company's non-participation in the offering will be recorded in the Company's financial statements in the second quarter of 2014. The dilution will be based on the equity position of Box Ships as of April 15, 2014, which will be derived from Box Ships' financial results for the period ending June 30, 2014. 8. Long-Term Debt Debt December 31, 2013 March 31, 2014 Current portion of long-term debt Long-term debt - Total long-term debt The loan and credit facilities are secured by first-priority mortgages on all the vessels described in Note 1. F-12 Paragon Shipping Inc. Notes to Unaudited Interim Condensed Consolidated Financial Statements (Expressed in United States Dollars - except for share data) 8. Long-Term Debt Details of the loan and credit facilities as of December 31, 2013 are discussed in Note 8 of the Company's consolidated financial statements for the year ended December 31, 2013 included in the Company's Annual Report. On January 7, 2014, the Company took delivery of its fourth Handysize drybulk vessel; the M/V Proud Seas (refer to Notes 5 and 6). Upon the delivery of the vessel, the Company drew the total amount of the then undrawn portion of the facility of $25,394,427, by mortgaging both the M/V Priceless Seas and the M/V Proud Seas. In addition, in line with the Company's intention to sell its 4,800 TEU containership newbuilding as discussed in Note 5, in the first quarter of 2014 the Company mutually agreed with China Development Bank to cancel the corresponding credit facility for the vessel. As of March 31, 2014, the Company has no unused facility in respect of its secured loan and credit facilities. On April 4, 2014, the Company completed the documentation for a new loan agreement with HSH Nordbank AG ("HSH") for a $47,000,000 secured loan facility for the refinancing of the M/V Friendly Seas and the partial financing of the first two Ultramax newbuilding drybulk carriers, the Hull numbers DY152 and DY153. For M/V Friendly Seas, HSH agreed to finance the lower of $12,600,000 or 60% of the vessel's market value upon the respective drawdown date. For each of the two Ultramax vessels, HSH agreed to finance the lower of $17,200,000 or 65% of the vessels' market value upon their delivery. On April 8, 2014, the Company signed a supplemental agreement with HSBC Bank Plc and agreed to amend the definitions of certain financial covenants, to prepay an amount of $800,000 that was prepaid on April 10, 2014, and to reduce the outstanding scheduled quarterly installments from $400,000 to $380,000, commencing from the second quarter of 2014. On May 6, 2014, the Company completed the documentation for a senior secured loan facility with a syndicate of major European banks led by Nordea Bank Finland Plc ("Nordea") in an amount of $160,000,000. This facility will be used for the refinancing of six vessels of its operating fleet (the four Handysize vessels M/V Prosperous Seas, M/V Precious Seas, M/V Priceless Seas and the M/V Proud Seas, and the Panamax vessels M/V Coral Seas and M/V Golden Seas), along with the financing of up to 60% of the market value of the remaining two Ultramax newbuilding drybulk carriers, the Hull numbers DY4050 and DY4052, and two of its Kamsarmax newbuilding drybulk carriers, the Hull numbers YZJ1144 and YZJ1145, that are expected to be delivered in the second quarter of 2015. On June 10, 2014, the Company proceeded with the refinancing of the six vessels of its operating fleet discussed above. More specifically, the Company drew a total amount of $81,750,000 and repaid in full the then outstanding indebtedness under the loan agreements with Bank of Scotland (dated December 4, 2007) and Nordea (dated May 5, 2011). As of March 31, 2014, the Company was in compliance with all of its debt covenants. In 2015, several of the waivers obtained following the completion of the Company's debt restructuring expire. Given the current drybulk charter rates, it is probable that the Company will not be in compliance with the debt service coverage ratio contained in two of its loan and credit facilities, as of March 31, 2015, unless the chartering market experiences a significant improvement between now and then. As a result of the cross default provisions included in the Company's loan agreements, actual breaches existing under its credit facilities could result in defaults under all of the Company's debt and the acceleration of such debt by its lenders. Thus, as of March 31, 2014, the Company has classified its long-term debt as current, along with the associated restricted cash, deferred financing fees and interest rate swap assets and liabilities, as discussed in Note 3. The Company is currently in negotiations with its respective lenders to extend the waiver period of the aforementioned covenant. F-13 Paragon Shipping Inc. Notes to Unaudited Interim Condensed Consolidated Financial Statements (Expressed in United States Dollars - except for share data) 9. Interest Rate Swaps The Company enters into interest rate swap transactions to manage interest costs and the risk associated with changing interest rates with respect to its variable interest rate loan and credit facilities. These interest rate swap transactions fix the interest rates as described below. As of December 31, 2013 and March 31, 2014, the Company's outstanding interest rate swaps had a combined notional amount of $68,976,781 and $65,784,625, respectively. Details of the interest rate swap agreements, as of March 31, 2014, are outlined below: Interest rate swaps that did not qualify for hedge accounting: Counterparty Effective date Termination date Notional amount As of December 31, 2013 Notional amount As of March 31, 2014 Fixed rate Floating rate A Unicredit Bank AG (1) August 27, 2010 August 27, 2015 2.465% 3-month LIBOR TOTAL (1) The notional amount reduces by $2,550,000 on a quarterly basis up until the expiration of the interest rate swap. Interest rate swaps that qualified for hedge accounting: Counterparty Effective date Termination date Notional amount As of December 31, 2013 Notional amount As of March 31, 2014 Fixed rate Floating rate A HSBC Bank Plc (1) April 10, 2012 April 10, 2017 1.485% 3-month LIBOR B HSH Nordbank AG (2) May 8, 2012 May 5, 2017 1.220% 3-month LIBOR C Nordea Bank Finland Plc (3) May 4, 2012 March 31, 2017 1.140% 3-month LIBOR D Nordea Bank Finland Plc (4) June 18, 2012 May 4, 2017 1.010% 3-month LIBOR E HSH Nordbank AG (5) August 6, 2012 May 5, 2017 0.980% 3-month LIBOR TOTAL (1) The notional amount reduces by $120,000 on a quarterly basis up until the expiration of the interest rate swap. (2) The notional amount reduces by $187,500 on a quarterly basis up until the expiration of the interest rate swap. (3) The notional amount reduces by $120,792 on a quarterly basis up until the expiration of the interest rate swap. (4) The notional amount reduces by $120,115 on a quarterly basis up until the expiration of the interest rate swap. (5) The notional amount reduces by $93,750 on a quarterly basis up until the expiration of the interest rate swap. The estimated net amount of cash flow hedge losses at March 31, 2014 that is estimated to be reclassified into statement of comprehensive income / (loss) within the next twelve months is $293,624. F-14 Paragon Shipping Inc. Notes to Unaudited Interim Condensed Consolidated Financial Statements (Expressed in United States Dollars - except for share data) 10. Financial Instruments and Fair Value Disclosures The carrying values of cash and cash equivalents, restricted cash, trade receivables and accounts payable are reasonable estimates of their fair value due to the short-term nature of these financial instruments. The fair values of the credit and loan facilities approximate their carrying value, predominantly due to the variable interest rate nature thereof. Derivative financial instruments are stated at fair values. When the interest rate swap contracts (refer to Note 9) qualify for hedge accounting, the Company recognizes the effective portion of the gain / (loss) on the hedging instruments directly in other comprehensive income / (loss) in the statement of shareholders' equity, while the ineffective portion, if any, is recognized immediately in current period statement of comprehensive income / (loss). When the interest rate swap contracts do not qualify for hedge accounting, the Company recognizes their fair value changes in current period statement of comprehensive income / (loss). Information on the location and amounts of derivative fair values in the accompanying condensed consolidated balance sheets and derivative gains / (losses) in the accompanying unaudited interim condensed consolidated statements of comprehensive loss and shareholders' equity are shown below: Derivative Instruments – Balance Sheet Location December 31, 2013 March 31, 2014 Balance Sheet Location Fair Value Fair Value Derivatives designated as hedging instruments Interest rate swaps Current assets – Interest rate swaps $- Interest rate swaps Non-Current Assets – Interest rate swaps - Interest rate swaps Current liabilities – Interest rate swaps Interest rate swaps Long-Term Liabilities – Interest rate swaps - Subtotal Derivatives not designated as hedging instruments Interest rate swaps Current liabilities – Interest rate swaps Interest rate swaps Long-Term Liabilities – Interest rate swaps - Subtotal Total derivatives Effect of Derivative Instruments designated as hedging instruments Gain / (Loss) Recognized in Accumulated Other Comprehensive Income / (Loss) – Effective Portion Three Months Ended March 31, Interest rate swaps $ 2,920 Total $ 2,920 Location of Gain / (Loss) Transferred from Accumulated Other Comprehensive Income / (Loss) in Statement of Comprehensive Income / (Loss) – Effective Portion Three Months Ended March 31, Location Interest rate swaps – Realized Loss Interest and finance costs Total There was no ineffective portion of the gain / (loss) on the hedging instruments for the three months ended March 31, 2013 and 2014. F-15 Paragon Shipping Inc. Notes to Unaudited Interim Condensed Consolidated Financial Statements (Expressed in United States Dollars - except for share data) 10. Financial Instruments and Fair Value Disclosures – Continued Effect of Derivative Instruments not designated as hedging instruments Three Months Ended March 31, Location of Gain / (Loss) Recognized Interest rate swaps – Fair value Loss on derivatives, net Interest rate swaps – Realized Loss Loss on derivatives, net Net loss on derivatives Financial Instruments and Assets that are measured at fair value on a recurring basis Interest rate swaps The fair value of the Company's interest rate swap agreements (refer to Note 9) is determined using a discounted cash flow approach based on market-based LIBOR swap yield rates. LIBOR swap rates are observable at commonly quoted intervals for the full terms of the swaps and therefore are considered Level 2 items in accordance with the fair value hierarchy. The following table summarizes the valuation of the Company's interest rate swaps as of December 31, 2013 and March 31, 2014. Financial Instruments Significant Other Observable Inputs (Level 2) December 31, 2013 March 31, 2014 Interest rate swaps – asset $ (87,295
